DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 09/29/2021 is acknowledged.
Claims 1-17 are currently pending.
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2021.
The Restriction Requirement is made Final.

Claims 1-9 have been examined on their merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Greene Nguyen et al (WO 2018/187380).
Regarding claims 1-4 and 7-9, Greene Nguyen teach engineered liver tissue constructs for modeling liver disorders (Title, abstract). The liver tissue construct comprises parenchymal cells and non-parenchymal cells wherein the parenchymal cells are hepatocytes or hepatocyte-like cells (page 3 para 6), and exhibits at least one phenotype characteristic of a liver disorder, specifically ballooned hepatocytes (page 3 para 7, page 4 para 10, page 133 claims 1-2). The non-parenchymal cells include fibroblasts (page 4 para 15, page 135 claim 19). The “tissue” means an aggregate of cells (page 30 para 135, page 64 para 230). The cells used are human cells (primate) (page 44 para 175). The cell aggregates can be in sheet form (page 29, para 127, page 31, para 137, page 69, para 244). The hepatocytes may be primary hepatocytes (page 42, para 169). The liver tissue construct may also express α-SMA (page 8, para 25, page 9 para 27, page 101 para 344). The ratio of the hepatocytes to the adherent non-hepatocytes falls within the claimed ratio of 10:1 to 1:10 (examples include 50:50) (page 54 para 199-200, page 55, para 202).
The specific combination of features claimed is disclosed within the broad genera of cell types, aggregate shapes, cell sources and protein expressions taught by Greene Nguyen, but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected various combinations of cell types, aggregate shapes, cell sources and protein expressions from within the disclosure of Greene Nguyen to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”. 
Therefore the teaching of Greene Nguyen et al renders obvious Applicant’s invention as claimed.



Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Greene Nguyen et al (WO 2018/187380) as applied to claims 1-4 and 7-9 above, and further in view of Rangwala et al (Journal of Pathology 2011).
Regarding claims 5-6, Greene Nguyen render obvious Applicant’s hepatocyte construct as described above, but are silent to the SHH protein expression and the presence of a Mallory-Denk body.
However, Greene Nguyen do specifically teach wherein their liver construct exhibits at least one phenotype characteristic of a liver disorder, specifically ballooned hepatocytes (page 3 para 7, page 4 para 10, page 133 claims 1-2).
Rangwala teach cultures of ballooned hepatocytes that express increased production of SHH as compared to vehicle treated controls (Title, abstract, Figures 1-3). The ballooned hepatocytes also included Mallory-Denk bodies as well (Figures 1-2). Rangwala teach that ballooned hepatocytes distinguish NASH from steatosis (abstract) and play a central role in the pathogenesis of fibrotic liver disease (page 409, column 1).
One of ordinary skill in the art would have been motivated to include the ballooned hepatocytes of Rangwala with the features of increased SHH production and presence of Mallory-Denk bodies in the liver construct of Greene Nguyen because Rangwala teach that these features are representative of NASH and play a central role in the pathogenesis of fibrotic liver disease and Greene Nguyen indicate that their liver construct exhibits at least one phenotype characteristic of a liver disorder, specifically ballooned hepatocytes (page 3 para 7, page 4 para 10, page 133 claims 1-2). One of ordinary skill in the art would have had a reasonable expectation of success because Greene Nguyen also indicates that their liver construct models liver disorders such as NASH (page 3 para 9-10).
Therefore the combined teachings of Greene Nguyen et al and Rangwala et al render obvious Applicant’s invention as claimed.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632